



EXHIBIT 10.7


[owwbwlogo3.gif]




September 26, 2013




Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339


Re:
Twenty-First Amendment to Subscriber Services Agreement, dated as of July 23,
2007 as amended (“Agreement”) between Travelport, LP, (“Travelport”), Travelport
Global Distribution System B.V. (“TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)



Ladies and Gentlemen:


This letter constitutes a Twenty-First Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.


Effective as July 1, 2013 (“Amendment Effective Date”), Galileo and Subscriber
hereby agree as follows:


1.    Custom Terms and Conditions Attachment. The Custom Terms and Conditions
Attachment (Galileo Services) - North America to the Agreement is further
amended as set forth in Exhibit A.


2.    General. This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the Parties hereto or their successors in interest, except
as expressly provided in the Agreement. Each Party to this Amendment agrees
that, other than as expressly set out in this Amendment, nothing in this
Amendment is intended to alter the rights, duties and obligations of the Parties
under the Agreement, which shall remain in full force and effect as amended
hereby. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall govern. This Amendment may be executed by the
Parties in separate counterparts and each counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------






The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.


Orbitz Worldwide, LLC
Travelport, LP

By: Travelport Holdings LLC as General Partner




Signature: /s/ Stephen C. Praven         Signature: /s/ Scott Hyden         


Name: Stephen C. Praven     Name: Scott Hyden         


Title: VP, Business Development         Title: MD Americas             
Date: 10/7/13         Date: 10/8/13                 


Travelport Global Distribution System B.V.




Signature: /s/ Marco van Ieperen     


Name: Marco van Ieperen         


Title: Director             


Date: 09/10/2013         

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------












Exhibit A
Amendment to Custom Terms and Conditions Attachment
(Galileo Services) - North America


The Custom Terms and Conditions Attachment, as previously amended (the
“Attachment”) is amended as follows:


Removal from Paragraph F


The following two ARC numbers are removed from the table in the Attachment at
Paragraph F entitled Cheaptickets ARC Numbers:


44574423
44576641


Collectively, the above ARC Numbers are the “OFB ARC Numbers,” and each (***)
(“Carrier”) segment generated by Orbitz for Business using these OFB ARC Numbers
is a “Carrier Segment on OFB.”


Segment Incentive for Carrier Segments generated by Orbitz for Business


Effective as of July 1, 2013, Galileo will pay Subscriber $(***) for each
Carrier Segment on OFB made through the Galileo Services each calendar month,
and $(***) for each Carrier Segment on OFB made through the Worldspan Services
each calendar month. Subscriber will not be obligated to pay Galileo any Program
Fees, opt-in fees, content access fees or other fees or amounts relating to any
Carrier Segment on OFB, including without limitation any amounts associated with
Carrier Segments generated by the OFB ARC Numbers.


Retroactive Nature


Because of the retroactive nature of the effective date of the Segment Incentive
payments and related changes in the paragraph above, Travelport will use
commercially reasonable efforts to reimburse Subscriber, within 60 days
following the execution of this Amendment by both parties, an amount equal to
the total of any and all Program Fees, opt-in fees, content access fees and
other fees and amounts relating to each Carrier Segment on OFB, including
without limitation any amounts associated with Carrier Segments generated by the
OFB ARC Numbers, paid by Subscriber from such effective date through the signing
date of this Amendment.









*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.